Exhibit 10.17
 

 




Dynex Capital, Inc.
2010 Base Salaries for Named Executive Officers






 
The 2010 base salaries for Dynex Capital, Inc.’s named executive officers are as
follows: Thomas B. Akin, Chairman and Chief Executive Officer—$300,000; Byron L.
Boston, Executive Vice President and Chief Investment Officer—$275,000; and
Stephen J. Benedetti, Executive Vice President, Chief Operating Officer and
Chief Financial Officer - $236,000.   Salaries for 2011 have not yet been
determined for the above named executive officers.
 
On March 3, 2011 Dynex Capital, Inc.’s Board of Directors and Compensation
Committee of the Board of Directors approved an increase, effective March 1,
2011, in the base salaries for the named executive officers as follows:  Thomas
B. Akin, Chairman and Chief Executive Officer - $500,000; Byron L. Boston,
Executive Vice President and Chief Investment Officer - $500,000; and Stephen J.
Benedetti, Executive Vice President, Chief Operating Officer and Chief Financial
Officer - $350,000.


